Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

The amendment of  December 10, 2020 has been received and entered.  With the entry of the amendments, claims 2-12, 14 and 23-24 are canceled, claims 13 and 15-20 are withdrawn and claims 1, 21, 22 and 25 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on March 13, 2017 is acknowledged.

Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 13, 2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, lines 20-22 now has “with pre-reacted powder dispersed within the rare-earth zirconia to form a barrier layer with a thermal conductivity less than a fully dense homogeneous layer”.  The specification as filed provides “By providing pre-reacted powder dispersed within the stabilized zirconia, there will be a suitable amount of rare earth apatite 54 that will begin to form a barrier layer while reducing the increases in thermal conductivity that a fully dense homogeneous layer (Figure 3) would otherwise provide.” (note [0052] of the specification as filed).  This refers to “stabilized zirconia” not “rare-earth zirconia”.  On the other hand, in that paragraph reference is also made to rare earth apatite and so it is unclear what is intended such as referring to a further zirconia, zirconate or the rare earth apatite.  It appears therefore, that the claim as now written contains new matter.
In the amendment of December 10, 2020, applicant indicates that they have recited stabilized zirconia within the thermal barrier material which is separate from the rare earth zirconate utilized in the Rare Earth Oxide coat.  The Examiner has reviewed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, line 17, “to a rare earth zirconate”, is this supposed to be “with a rare earth zirconate” or “and a rare earth zirconate” to indicate that the zirconate and apatite are to be mixed together (note line 14)?  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  This issue was not addressed in the amendment of December 10, 2020 and therefore remains.
Claim 21, lines 20-22, “with pre-reacted powder dispersed within the rare earth zirconia to form a barrier layer with a thermal conductivity less than a fully dense homogeneous layer” is confusing as worded.  It is unclear (1) what is the pre-reacted powder – is it the rare earth zirconate or the rare earth apatite or something else? (2) It 
In the amendment of December 10, 2020, applicant indicates that they have recited stabilized zirconia within the thermal barrier material which is separate from the rare earth zirconate utilized in the Rare Earth Oxide coat.  The Examiner has reviewed this argument, however, the rejection is maintained.  The confusion issue arises because the lines 20-22 refer to “the rare earth zirconia” in the Rare Earth Oxide coat not stabilized zirconia in the thermal barrier material.  Is applicant actually intending that the “rare earth zirconia” should be “rare earth zirconate”? It is also unclear what is meant by the pre-reacted material as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schlichting et al (US 2008/0113218) in view of Qu, et al “Thermal conductivity of the gadolinium calcium silicate apatites: Effect of different point defect types” (hereinafter Qu article), Bolcavage et al (US 2011/0014060), Ridgeway (US 2011/0217560), Rosenzweig et al (US 2015/0167141), Kirby et al (US 2010/0158680, hereinafter Kirby '680) and Latka, et al “Thermal diffusivity and conductivity of yttria stabilized zirconia coatings obtained by suspension plasma spraying” (hereinafter Latka article).
Claims 1, 25: Schlichting provides a process for coating a component ([0041], [0004]).  The process includes applying a bond coat on a substrate of a component (figure 1, [0020]).  The bond coat can be what would be understood to be a diffusion aluminide (a diffusion coating of aluminum note [0021]) or can be an oxidation resistant overlay coating (note use of MCrAlY coatings [0020], [0022], described by applicant’s specification as oxidation resistant overlay coatings).  The bond coat can have a thickness of 5-10 mils, overlapping the claimed range, or about 6-7 mils ([0024]), and it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount from the ranges described, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Then, a thermal barrier material is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  At the least if the overall porosity is 20% or below, the open porosity would also be 20% or below. Schlichting teaches that the article/component being coated can be those used in turbomachinery including airfoils, blades, vanes, mid-turbine frames, etc. ([0040]-[0041]).
(A) as to the formula of the rare earth apatite layer and that x and y depend on one another according to a relationship that changes with the stoichiometry, such as when x is less zero, y = -x (for claim 25), Schlichting notes using oxyapatites, where the formula A4B6X6O26 can be used, with compounds so that Ca4Gd6Si6O26 can be used, for example ([0037]-[0038]), which would equate to Gd6Ca4(SiO4)6O2.  However, Qu article notes that a rare earth silicate with an apatite structure, such as Gd8Ca2(SiO4)6O2, can provide a desirable low conductivity material (page 3842), where it is discussed that further point defects can be used so that the apatite has the formula Gd8+xCa2+y(SiO4)6O2+3x/2+y, where Gd8Ca2(SiO4)6O2 would be the case where x=0 and y=0 (page 3842). Qu article provides examples of different values of x and y, such as x= -1 and y =1, within the claimed range (note Table 1, page 2843, figure 2), where it is noted that heat capacity, thermal diffusivity, and thermal conductivity can be varied based on the changing of x and y (page 3845-3846, figures 5-7). Qu article also discusses how there can be a relationship between x and y such that x=0 and y=0 (so 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting to use apatite structures as described by Qu article for the inert compound apatite structure where x and y depend on one another according to a relationship that changes with stoichiometry, including when x is less than zero, y= -x, since Schlichting is providing a thermal barrier coating system with a top layer apatite structure material that can include Gd, and Qu article provides how desirably controlled Gd apatite structures can be provided, with controlled thermal conductivity, diffusivity and heat capacity by controlling x and y values, and how formulas can be provided such as that claimed including where x and y depend on one another according to a relationship that changes with stoichiometry, such as when x is less than zero, y= -x, and one of ordinary skill in the art would be suggested to optimize such values of x and y, giving values in the claimed range (such as x = -1 and y = 1), to get the best such values for thermal control in a thermal barrier article. The apatite material can be considered an “oxide” noting the oxygen present in the formula above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting in view of Qu article to provide a two layer thermal barrier coating system under the apatite layer with a first layer of 7YSZ, where the second layer of the thermal barrier coating can be applied on the first layer and be a layer of zirconate such as gadolinium zirconate, and the component is a gas turbine engine component and the substrate made from a superalloy as suggested by Bolcavage, Ridgeway and Rosenzweig with an expectation of providing a desirable predictably acceptable thermal barrier coating for turbomachinery, since Schlichting provides an underlying thermal barrier layer that can be 7YSZ and a component that can be used for turbomachinery and includes blades, etc. and used where exposed to CMAS, and Bolcavage provides that thermal barrier layers can be conventionally provided as a single layer or a two layer system, where the first layer can be YSZ  and the second layer can be a zirconate, where the component can be a gas turbine engine component and include blades, and where the substrate can be made from a superalloy, where Ridgeway indicates that such a zirconate for thermal barrier coatings can be conventionally gadolinium zirconate, and Rosenzweig describes how components such as gas turbine components exposed to CMAS including blades, etc. can be made from superalloy and provided with a thermal barrier coating, therefore further suggesting that the turbomachinery of Schlichting would be predictably and acceptably provided as a gas turbine component with a superalloy substrate.  As to the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As to the thickness of the zirconate layer, Bolcavage notes that thicknesses between 0.001 and 0.04 inches (1-40 mils) can be used for the second layer, including 0.001 and 0.01 inches (1 to 10 mils), within the claimed range ([0124]), indicating a desirable thickness to use in the process of Schlichting in view of Qu article, Bolcavage, Ridgeway and Rosenzweig. Zirconate can also be considered an oxide material. Therefore, the coating system would provide a thermal barrier layer (such as with 7YSZ) then a layer of rare earth zirconate on the thermal barrier coating and then a layer of rare earth apatite on the rare earth zirconate (and also forms a rare earth oxide coat as the same materials used by applicant are provided), where the rare earth zirconate will be provided between the thermal barrier material and rare earth apatite (REO) layer.
(C) As to the suspension plasma spray application of the REO layer, for example, so the zirconate and apatite coatings applied by this, Schlichting indicates that the apatite (inert compound) and thermal barrier coating (ceramic compound) can be applied by known process, including thermal spray ([0024], [0025]). Rosenzweig describes providing thermal barrier coatings ([0006]), where the coating can include oxyapatite (phase 30) as described by Schlichting ([0034], [0027]), and where the 
(D) further for claim 1, as to the REO coat comprising multiple alternating layers of rare earth zirconate and non-homogeneous rare earth apatite, Schlichting indicates that the application of the thermal barrier coating system (ceramic compound, which as suggested by Bolcavage and Ridgeway above would be formed with a layer of a first TBC and a layer of zirconate, where the zirconate layer can be considered a TBC) and the apatite (inert layer) can be repeated multiple times and can be used to achieve desired properties of the coating (figure 1, note repeating of steps 12 and 14, and [0033]), which 
Claim 21: Schlichting provides a process for coating a component ([0041], [0004]).  The process includes applying a bond coat on a substrate of a component (figure 1, [0020]). The bond coat can be what would be understood to be a diffusion aluminide (a diffusion coating of aluminum note [0021]) or can be an oxidation resistant overlay coating (note use of MCrAlY coatings [0020], [0022], described by applicant’s specification as oxidation resistant overlay coatings). The bond coat can have a thickness of 5-10 mils, overlapping the claimed range, or about 6-7 mils ([0024]), and it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount from the ranges described, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Then, a thermal barrier material is applied to said bond coat (Figure 1, [0024] ceramic based compound).  Then an apatite (oxyapatite) can be applied to the thermal barrier material (figure 1, [0025], [0004], 
(A) as to the formula of the rare earth apatite layer and that x and y depend on each other according to a relationship that changes with the stoichometry, Schlichting notes using oxyapatites, where the formula A4B6X6O26 can be used, with compounds so that Ca4Gd6Si6O26 can be used, for example ([0037]-[0038]), which would equate to Gd6Ca4(SiO4)6O2.  However, Qu article notes that a rare earth silicate with an apatite structure, such as Gd8Ca2(SiO4)6O2, can provide a desirable low conductivity material (page 3842), where it is discussed that further point defects can be used so that the apatite has the formula Gd8+xCa2+y(SiO4)6O2+3x/2+y, where Gd8Ca2(SiO4)6O2 would be the case where x=0 and y=0 (page 3842). Qu article provides examples of different values of x and y, such as x= -1 and y =1, within the claimed range (note Table 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting to use apatite structures as described by Qu article for the inert compound apatite structure where x and y depend on one another according to a relationship that changes with stoichiometry, including when x is less than zero, y= -x, since Schlichting is providing a thermal barrier coating system with a top layer apatite structure material that can include Gd, and Qu article provides how desirably controlled Gd apatite structures can be provided, with controlled thermal conductivity, diffusivity and heat capacity by controlling x and y values, and how formulas can be provided such as that claimed including where x and y depend on one another according to a relationship that changes with stoichiometry, such as when x is less than zero, y= -x, and one of ordinary skill in the art would be suggested to optimize such values of x and y, giving values in the 
 (B)  As to further forming a mix of rare earth apatite and rare earth zirconate to the thermal barrier coating material to form an exposed surface, where  the apatite and rare earth zirconate  coat as a randomly dispersed layer, the thermal barrier layer as yttria stabilized zirconia with 6-8 wt% yttria, the thickness of the yttria stabilized zirconia layer, that the component is for a gas turbine engine component, and the substrate is a superalloy, Schlichting notes using  YSZ (yttria stabilized zirconia) material as the thermal barrier coating, where the use of 7YSZ is described ([0043]). The Examiner takes Official Notice that 7YSZ is understood as stabilized zirconia with 7 wt% yttria (as applicant has not traversed this position from the Office Action of September 10, 2020, it is understood to be agreed to), and thus would suggest using YSZ with the claimed amount of yttria as the initial TBC layer.  Schlichting also notes that there can be a graded (that is mixture) system of the thermal barrier coating (ceramic compound) and the inert (apatite) material ([0026]). As discussed above, Schlichting teaches that the article/component being coated can be those used in turbomachinery including airfoils, blades, vanes, mid-turbine frames, etc. ([0040]-[0041]), and notes its coating providing protection from sand and also CMAS ([0019]). Bolcavage notes that when applying a thermal barrier coating, it is well known to provide thermally insulative coatings (thermal barrier coatings) over bond coats either as a single layer ([0082], [0083]), or as 2 layers ([0085]), where the layers can be made of different materials such as a first layer of yttria stabilized zirconia and a second of a zirconate (from the selection of materials given) ([0087], [0120]-[0122]), where the second layer can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting in view of Qu article to provide a two layer thermal barrier coating system under the apatite layer, where the first layer is 7YSZ and  the second layer of the thermal barrier coating can be applied on the first layer and be a layer of zirconate such as gadolinium zirconate, and the component is a gas turbine engine component and the substrate made from a superalloy as suggested by Bolcavage, Ridgeway and Rosenzweig with an expectation of providing a desirable predictably acceptable thermal barrier coating for turbomachinery, since Schlichting provides an underlying thermal barrier layer that can be 7YSZ and a component that can be used for turbomachinery and includes blades, etc. and used when exposed to CMAS, and Bolcavage provides that thermal barrier layers can be conventionally provided as a single layer or a two layer system, where the first layer can be YSZ and the second layer can be a zirconate, where the component can be a gas prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 Furthermore, as to the mixture of the apatite and zirconate of the second layer to form the top layer of the system, (C1) using simply the teaching of  Schlichting Schlichting provides that the TBC and inert compound (apatite) can be provided in combination ([0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting in view of Qu article, Bolcavage, Ridgeway and Rosenzweig, to further provide a mixture of the apatite (a silicate) and the zirconate of the second layer to form the top layer of the system, since Schlichting indicates that the apatite and the TBC layer material can be provided in combination, and Bolcavage notes how the zirconate can be mixed with In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  As to pre-reacted powder dispersed in rare earth zirconia, noting the confusion as to what is required (note the 35 USC 112 rejection above), if the pre-reacted powder is considered the apatite (apatite may be considered pre-reacted, for example, with Qu article showing reactions, such as calcining, used when making the apatite, note page 3843) and the “rare earth zirconia” considered the zirconate, then the randomly dispersed system of these materials can be considered as apatite dispersed in the zirconate, and this would be understood to form a barrier layer with a thermal conductivity less than a fully dense homogenous layer as the same features of such a barrier layer would be provided.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 (C2) Alternatively using the further teaching of Rosenzweig: Schlichting provides that the TBC and inert compound (apatite) can be provided in combination ([0026]).   Rosenzweig further provides how it can be desirable to provide the oxyapatite material as described by Schlichting ([0034]) in a mixture fed to the torch with thermal barrier coating material (zirconia phase), providing a coating of a combination of the two materials, giving a randomly distributed material ([0025], [0026], [0037]), and how a combined mixture can be provided over a first TBC coating ([0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting in view of Qu article, Bolcavage, Ridgeway and Rosenzweig, to further provide a mixture of the apatite (a silicate) and the zirconate of the second layer to form the top layer of the system with a random dispersed system as suggested by Rosenzweig to provide a desirable coating, since Schlichting indicates that the apatite and the TBC layer material can be provided in combination, and Bolcavage notes how the zirconate can be mixed with silicates, and Rosenzweig indicates how it would be desirable to have a random distribution mix of apatite material and TBC material, which can be over a first TBC coating. Zirconate can also be considered an oxide material. Therefore, the coating system of the rare earth zirconate and rare earth apatite forms a rare earth oxide coat system (and also forms a rare earth oxide as the same materials used by applicant are provided), on a first thermal barrier layer of 7YSZ material as claimed.  Furthermore, as to the amount of apatite and zirconate in the REO coat, Rosenzweig describes how a 1:1 weight ratio of prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
(D) As to the suspension plasma spray application of the REO layer, for example, so the zirconate and apatite coating material, Schlichting indicates that the apatite (inert compound) and thermal barrier coating (ceramic compound) can be applied by known process, including thermal spray ([0024], [0025]). Rosenzweig describes providing thermal barrier coatings ([0006]), where the coating can include oxyapatite (phase 30) as described by Schlichting ([0034], [0027]), and where the coating, including the 
Claim 22: Schlichting provides a process for coating a component ([0041], [0004]).  The process includes applying a bond coat on a substrate of a component (figure 1, [0020]). The bond coat can be what would be understood to be a diffusion prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Then, a thermal barrier material is applied to said bond coat (Figure 1, [0024] ceramic based compound).  Then an apatite (oxyapatite) can be applied to the thermal barrier material (figure 1, [0025], [0004], [0037]-[0038] inert compound formula II can comprise an oxyapatite). As to the apatite being a rare earth apatite, for formula II, it is noted that an oxyapatite can be used and for formula II, A can be Ca+2, X can be Si+4, and B can include rare earth material such as Gd+2, and therefore, EITHER rare earth apatite would be taught from the formula given and materials provided, OR, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would optimize from the range of materials given to provide the best coating possible for the article to be formed, and this would lead to selecting rare earth apatite from the formula given and materials provided. The apatite layer can be provided so as to form an exposed surface (Figure 4, layer 54 (inert compound layer would be the apatite layer). The apatite material can be considered an “oxide” noting the oxygen present in the formula above. Schlichting teaches that the article/component being coated can be those 
(A) as to the formula of the rare earth apatite layer and that x and y depend on one another according to a relationship that changes with the stoichiometry, such as when x is less zero, y = -x , Schlichting notes using oxyapatites, where the formula A4B6X6O26 can be used, with compounds so that Ca4Gd6Si6O26 can be used, for example ([0037]-[0038]), which would equate to Gd6Ca4(SiO4)6O2.  However, Qu article notes that a rare earth silicate with an apatite structure, such as Gd8Ca2(SiO4)6O2, can provide a desirable low conductivity material (page 3842), where it is discussed that further point defects can be used so that the apatite has the formula Gd8+xCa2+y(SiO4)6O2+3x/2+y, where Gd8Ca2(SiO4)6O2 would be the case where x=0 and y=0 (page 3842). Qu article provides examples of different values of x and y, such as x= -1 and y =1, within the claimed range (note Table 1, page 2843, figure 2), where it is noted that heat capacity, thermal diffusivity, and thermal conductivity can be varied based on the changing of x and y (page 3845-3846, figures 5-7). Qu article also discusses how there can be a relationship between x and y such that x=0 and y=0 (so when x=0, y=-x or still 0), and also there can be a relation of y= -x when x is less than zero (which can be considered as when x is less than zero, y=-x) (note pages 3842-3843, and figure 2 showing values as x = -1, y as 1, and x=-2, y as 2 in the left side of quadrant in figure 2 and the line drawn in the quadrant, where examples in Table 1 at x= -1, y as 1, and x=-2, y as 2, where these values give oxygen vacancies), and where it is noted that compositions with oxygen vacancies can have lower thermal conductivities than stoichiometric compositions for example (page 3845, and note figure 7).  Thus Qu 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting to use apatite structures as described by Qu article for the inert compound apatite structure where x and y depend on one another according to a relationship that changes with stoichiometry, including when x is less than zero, y= -x, since Schlichting is providing a thermal barrier coating system with a top layer apatite structure material that can include Gd, and Qu article provides how desirably controlled Gd apatite structures can be provided, with controlled thermal conductivity, diffusivity and heat capacity by controlling x and y values, and how formulas can be provided such as that claimed including where x and y depend on one another according to a relationship that changes with stoichiometry, such as when x is less to zero, y= -x, and one of ordinary skill in the art would be suggested to optimize such values of x and y, giving values in the claimed range (such as x = -1 and y = 1), to get the best such values for thermal control in a thermal barrier article. The apatite material can be considered an “oxide” noting the oxygen present in the formula above.
 (B) As to further forming a graded layer to the thermal barrier coating material to form an exposed surface, where  the apatite and rare earth zirconate  are graded to form a rare earth oxide coat, the thermal barrier layer as yttria stabilized zirconia with 6-8 wt% yttria, the thickness of the yttria stabilized zirconia layer, that the component is a gas turbine engine component, and the substrate is a superalloy, Schlichting notes using  YSZ (yttria stabilized zirconia) material as the thermal barrier coating, where the use of 7YSZ is described ([0043]). The Examiner takes Official Notice that 7YSZ is 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  As a result the system would provide on a first thermal barrier layer of material as claimed with a thermal barrier coating, 100 volume % of zirconate adjacent to the thermal barrier material, and transition to 100 volume % rare earth apatite. As to the thickness of the YSZ layer, Bolcavage notes that thicknesses prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(C) As to the suspension plasma spray application of the REO layer, for example, so the zirconate and apatite coatings, Schlichting indicates that the apatite (inert compound) and thermal barrier coating (ceramic compound) can be applied by known process, including thermal spray ([0024], [0025]). Rosenzweig describes providing thermal barrier coatings ([0006]), where the coating can include oxyapatite (phase 30) as described by Schlichting ([0034], [0027]), and where the coating, including the oxyapatite can be applied by suspension plasma spraying ([0030], [0031], [0016]). Rosenzweig also notes that two or more different feedstocks can be fed into the plasma, which can be separate or premixed ([0016]) and mixtures of different phases of materials can be applied which can be separately fed to the plasma ([0025]). Kirby ‘680 further indicates that materials that include rare earth zirconates ([0028]) can be applied by methods including solution and suspension plasma spraying ([0035]).  Latka article further describes how suspension plasma spraying can provide low porosity coatings of ceramic which would give the density (inverse of porosity) in the range claimed (note abstract, and page 88, Table 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlichting in view of Qu article, Bolcavage, Ridgeway and Rosenzweig to use .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel et al (US 2006/0115659) in view of Qu, et al “Thermal conductivity of the gadolinium calcium silicate apatites: Effect of different point defect types” (hereinafter Qu article), Bolcavage et al (US 2011/0014060), Ridgeway (US 2011/0217560), Rosenzweig et al (US 2015/0167141), Kirby et al (US 2010/0158680, hereinafter Kirby '680) and Fauchais, et al “Understanding of Suspension DC Plasma Spraying of Finely Structured Coatings for SOFC” (hereinafter Fauchais article)  .
Hazel teaches a process for coating a component ([0024], [0030]-[0034]).  The component can be a gas turbine engine component such as a blade or shroud, etc. with a superalloy substrate ([0030]). A bond coat is applied to a substrate of the component (figure 1, [0031]). The bond coat can be a diffusion aluminide ([0031]) or can be an oxidation resistant overlay coating (note use of MCrAlY coatings [0031], described by applicant’s specification as oxidation resistant overlay coatings). The bond coating 
(A) As to the use of rare earth apatite material as the silicate and thickness of the apatite, and as to the formula of the rare earth apatite layer and that x and y depend on one another according to a relationship that changes with the stoichiometry, such as when x is less than zero, y = -x (for claim 25),  Qu article notes that a rare earth silicate with an apatite structure, such as Gd8Ca2(SiO4)6O2, can provide a desirable low conductivity material (page 3842), where it is discussed that further point defects can be used so that the apatite has the formula Gd8+xCa2+y(SiO4)6O2+3x/2+y, where Gd8Ca2(SiO4)6O2 would be the case where x=0 and y=0 (page 3842). Qu article provides examples of different values of x and y, such as x= -1 and y =1, within the claimed range (note Table 1, page 2843, figure 2), where it is noted that heat capacity, thermal diffusivity, and thermal conductivity can be varied based on the changing of x and y (page 3845-3846, figures 5-7). Qu article also discusses how there can be a relationship between x and y such that x=0 and y=0 (so when x=0, y=-x or still 0), and also there can be a relation of y= -x when x is less than zero (which can be considered as when x is less than zero, y=-x) (note pages 3842-3843, and figure 2 showing values as x = -1, y as 1, and x=-2, y as 2 in the left side of quadrant in figure 2 and the line drawn in the quadrant, where examples in Table 1 at x= -1, y as 1, and x=-2, y as 2, where these 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel to use silicate with apatite structures as described by Qu article for the silicate layer where x and y depend on one another according to a relationship that changes with stoichiometry, including when x is less than zero, y= -x,  to provide a desirable coating, since Hazel is providing a thermal barrier coating system with a top layer silicate structure material that can include Gd, and notes how low conductivity desired for thermal barrier materials and Qu article provides how desirably controlled Gd apatite structures can be provided, with controlled thermal conductivity, diffusivity and heat capacity by controlling x and y values, and how formulas can be provided such as that claimed including where x and y depend on one another according to a relationship that changes with stoichiometry, such as when x is less than zero, y= -x, and one of ordinary skill in the art would be suggested to optimize such values of x and y, giving values in the claimed range (such as x = -1 and y = 1), to get the best such values for thermal control in a thermal barrier article.   As to the thickness of the silicate apatite, Hazel indicates a thickness of 1-125 microns, overlapping the claimed range ([0035]), and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The apatite material can be considered an “oxide” noting the oxygen present in the formula above
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As to the thickness of the zirconate layer, Bolcavage notes that thicknesses between 0.001 and 0.04 inches (1-40 mils) can be used for the second layer, including 0.001 and 0.01 inches (1 to 10 mils), within the claimed range ([0124]), indicating a desirable thickness to use in the process of Hazel in view of Qu article, Bolcavage and Ridgeway. Zirconate can also be considered an oxide material. Therefore, the coating system would provide a thermal barrier layer (of YSZ of 7-8 wt% yttria as described by Hazel) then a layer of rare earth zirconate on the thermal barrier coating and then a layer of rare earth apatite on the rare earth zirconate (and also forms a rare earth oxide coat as the same materials used by applicant are provided), where the rare earth zirconate will be provided between the thermal barrier material and rare earth apatite (REO) layer.  Furthermore, as to the thickness of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(C) as to the density of the rare earth apatite layer, Hazel describes that the silicate coating applied to the thermal barrier coating is applied as an impermeable barrier coating ([0034], [0029]), and provides that this protective coating would be dense with non-interconnected porosity, and so dense and non-porous to the point where interconnected porosity allowing free paths from one side to the other is avoided, so infiltration of contaminant composition, such as liquid CMAS, into or chemical reaction with the thermal barrier coating at operating temperatures of the engines is eliminated or decreased ([0028]).
Therefore Hazel teaches that the density and porosity is to be controlled to provide non-interconnected porosity, and would be a result effective variable to prevent contaminant from penetrating into or chemical reaction with the thermal barrier coating, and the amount of apatite/ceramic material in the layer would be the solids amount and therefore it would have been obvious to optimize the amount of ceramic In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). At the least if the overall porosity is 20% or below, the open porosity would also be 20% or below. 
(D) As to applying the RCE coat by suspension plasma spraying (SPS), for example, Hazel indicates that the silicate can be applied by known process, including plasma spray ([0037]), and the thermal barrier coating by any suitable methods including plasma spray ([0033]) and the coating can protect from CMAS ([0013]) and Qu article notes silicate with apatite structure to use as discussed above. Rosenzweig describes providing thermal barrier coatings ([0006]), where the coating can include oxyapatite (phase 30) ([0034], [0027]), and where the coating, including the oxyapatite can be applied by suspension plasma spraying ([0030], [0031], [0016]).  Rosenzweig further notes providing thermal barrier coatings on components that are exposed to CMAS, where such components include gas turbine engine components such as combustor components or blades and the substrate can be made from a superalloy ([0017], [0027], [0003]). Kirby ‘680 further indicates that materials that include rare earth zirconates ([0028]) can be applied by methods including solution and suspension plasma spraying ([0035]).  Fauchais article indicates that suspension plasma spraying can be used to provide fully dense coatings without interconnected porosities (page 928, second column, abstract).  Therefore, it would have been obvious to one of ordinary skill 
Claim 21: Hazel in view of Qu article, Bolcavage, Ridgeway, Rosenzweig, Kirby ‘680 and Fauchais article, as discussed above, would suggest to provide applying a bond coat as claimed on a superalloy substrate of a gas turbine component in the thickness claimed, applying a thermal barrier material (YSZ of 7 to 8 wt% yttria as stabilized zirconia) of a thickness as claimed to the bond coat and applying a rare earth oxide coat to the thermal barrier material to form an exposed surface, where the REO coat application includes applying a rare earth zirconate and a rare earth apatite of the formula claimed where x and y depend on each other as claimed and applying the REO coat by suspension plasma spraying.
As to providing that the apatite layer is also mixed with rare earth zirconate in a randomly dispersed system: Bolcavage notes as discussed above, that a second layer of zirconate can be used, with Ridgeway noting the use of gadolinium zirconate as a zirconate for a thermal barrier coating as discussed for claim 1 above, therefore, it would be understood that the layer under the apatite layer can be acceptably gadolium zirconate as a known thermal barrier coating material when two layers of thermal 
Hazel provides that the TBC and silicate can be provided in a single mixed composition ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel in view of Qu article, Bolcavage, Ridgeway, Rosenzweig, Kirby ‘680 and Fauchais article to further provide a mixture of the apatite (a silicate) and the zirconate of the second layer to form the top exposed layer of the system, with an expectation of predictably acceptable results, since Hazel indicates that the silicate and the TBC layer material can be provided in combination, and Bolcavage notes how the zirconate can be mixed with silicates, giving a TBC first layer and a mixed second layer, and Rosenzweig notes how mixtures can be applied by SPS.  Since the material can be provided simply as mixtures, it would be understood to be acceptably randomly dispersed.  Zirconate can also be considered an oxide material. Therefore, the coating system of the rare earth zirconate and rare earth apatite forms a rare earth oxide coat system (and also forms a rare earth oxide as the same materials used by applicant are provided), on a first thermal barrier layer of material as claimed.  Further as to the amount of apatite in the REO coat, it would have been obvious to optimize the amount of each material, including the apatite, to provide the best combination of materials, giving values in the claimed range, since as discussed in MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  As to pre-reacted powder dispersed in rare earth zirconia, noting the confusion as to what is required (note the 35 USC 112 rejection above), if the pre-reacted powder is considered the apatite (apatite may be considered pre-reacted, for example, with Qu article showing reactions, such as calcining, used when making the apatite, note page 3843) and the “rare earth zirconia” considered the zirconate, then the randomly dispersed system of these materials can be considered as apatite dispersed in the zirconate, and this would be understood to form a barrier layer with a thermal conductivity less than a fully dense homogenous layer as the same features of such a barrier layer would be provided.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Furthermore, optionally additionally using Rosenzweig as to the application of the mixed composition: Hazel provides that the TBC and silicate can be provided in a single mixed composition ([0038]).   Rosenzweig further provides how it can be desirable to provide the apatite material ([0034]) in a mixture fed to the torch with thermal barrier coating material (zirconia phase), providing a coating of a combination of the two materials, giving a randomly distributed material ([0025], [0026], [0037]), and how a combined mixture can be provided over a first TBC coating ([0046]). Therefore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel in view of Qu prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 22: Hazel in view of Qu article, Bolcavage, Ridgeway, Rosenzweig, Kirby ‘680 and Fauchais article, as discussed above, would suggest to provide applying a bond coat of a thickness as claimed on a superalloy substrate of a gas turbine component, applying a thermal barrier material (YSZ of 7 to 8 wt% yttria of stabilized zironcia) of a thickness as claimed to the bond coat and applying a rare earth oxide coat to the thermal barrier material to form an exposed surface, where the REO coat application includes applying a rare earth zirconate and a rare earth apatite of the formula claimed where x and y depend on each other as claimed and applying the REO coat by suspension plasma spraying.
As to further forming a graded layer to the thermal barrier coating material to form an exposed surface, where  the apatite and rare earth zirconate  are graded to form a rare earth oxide coat, Hazel indicates that there can be a graded layer of the TBC and silicate material until the silicate 100% at the surface of the graded coating ([0038]). and notes an underlying layer of TBC (yttria stabilized zirconia) ([0038]).  Bolcavage notes that when applying a thermal barrier coating, it is well known to provide thermally insulative coatings (thermal barrier coatings) over bond coats either as a single layer ([0082], [0083]), or as 2 layers ([0085]), where the layers can be made of different 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazel in view of Bolcavage, Ridgeway, Rosenzweig, Kirby ‘680 and Fauchais article to provide a two layer thermal barrier coating system under the apatite layer, where the first layer can be YSZ as claimed and the second layer of the thermal barrier coating can be applied on the first layer and be a layer of zirconate such as gadolinium zirconate as suggested by Bolcavage and Ridgeway with an expectation of providing a desirable predictably acceptable thermal barrier coating, since Hazel provides an underlying thermal barrier layer, and Bolcavage provides that thermal barrier layers can be conventionally provided as a single layer or a two layer system, where the second layer can be a zirconate, where Ridgeway indicates that such a zirconate for thermal barrier coatings can be conventionally gadolinium zirconate.  Furthermore, when using a graded system of thermal barrier material and silicate (apatite) as suggested by Hazel, it is indicated to grade to 100% apatite (as the silicate) (so zero zirconate) at the top, and indicates an underlayer of the thermal barrier coating, and thus would acceptably be an underlying 

Ulion et al (US 6270852) notes 7YSZ understood as yttria stabilized zirconia with 7 wt% yttria (note column 5, lines 35-40).

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered.
(A) The Examiner notes the adjustment of the rejections above due to applicant’s amendments to the claims.
(B) As to the 35 USC 103 rejections, it is argued that the amendments to recite that the substrate is a superalloy substrate and the component is a gas turbine engine component and argues that these specific amendments as well as the more specific 
The Examiner has reviewed these arguments however, the rejections above are maintained. For the rejections using Schlichting, Schlichting teaches a component of turbomachinery such as blades, turbine-frames, etc. and Bolcavage and Rosenzweig are further cited as teaching how gas turbine components such as blades would be a known form of turbomachinery and how such components can be made with a superalloy material substrate, and can have TBC coatings, and Rosenzweig even indicates how such components can be desired to be protected from CMAS.  Therefore, there is no reason that Bolcavage would obviate the rejection as it would use materials and substrates understood to be used for turbomachinery.  As to the composition of the TBC material, as discussed above, Schlichting teaches a layer of YSZ which would be stabilized zirconia, and Bolcavage would also described how YSZ (yttria stabilized zirconia) can be used for a TBC.  For the rejections using Hazel, Hazel teaches a component of a gas turbine engine such as blades and with a superalloy substrate and is also cited as teaching stabilized zirconia material (YSZ) as the TBC material as discussed in the rejections above.  Bolcavage is further cited as to how gas turbine components such as blades can have substrates of superalloy and YSZ thermal barrier coatings, so there is no reason that this similar material use would obviate the rejection.  As well, Rosenzweig is further cited as teaching how gas turbine components such as blades are known and can be made with a superalloy material substrate, and can have TBC coatings, and Rosenzweig even indicates how such components can be desired to be protected from CMAS.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718